Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Defendant on the 6th day of September 2005 in this matter pursuant to G.S. 7A-30 and a motion to remand to the NC Court of Appeals filed on the same date, and upon consideration of the motion to dismiss the appeal for lack of substantial constitutional question and the motion to dismiss the motion to remand to the NC Court of Appeals filed by the Attorney General, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal and to dismiss the motion to remand are
"Allowed by order of the Court in conference, this the 3rd day of November 2005."
Justice MARTIN recused.